ORDER
PER CURIAM.
Defendant, Shon Ashton, appeals the judgment entered upon his convictions for burglary in the first degree, Section 569.160 RSMo. (2000),1 robbery in the first degree, Section 569.020, and armed criminal action, Section 571.015. In his sole point on appeal, Defendant contends the trial court erred in overruling his pretrial motion to suppress, and admitting into evidence, items seized during a search of his Florida condominium. Defendant argues the State failed to establish probable cause under the totality of the circumstances. Finding the evidence was admissible pursuant to the Leon good-faith exception, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo. (2000) unless otherwise specified.